OPINION
BY THE COURT:
Submitted on motion of appellee to dismiss the attempted appeal on questions of fact because no appeal bond has been given and to dismiss the appeal on questions of law for failure of appellants to file briefs as provided by Rule VII of this Court.
We determine that the cause may not be tried as an appeal on questions of law and fact, but hold the appeal as upon questions of law and fix thirty days from the filing of the entry herein within which defendants-appellants may have a bill of exceptions prepared, settled and allowed in the trial court. §11564 GC.
The motion to dismiss the appeal on questions of law will be overruled.
GEIGER, PJ., BARNES & HORN-BECK, JJ., concur.